Title: From Benjamin Franklin to Lord Bessborough, 16 March 1775
From: Franklin, Benjamin
To: Bessborough, William Ponsonby, 2nd Earl of


Cravenstreet Mar. 16. 75.
Dr. Franklin presents his respectful Compliments to Lord Bessborough, with Thanks for the obliging Invitation, which he should embrace with Pleasure, but that he expects to be at Sea on that Day in his Way to America, being to embark on Sunday next. He wishes sincerely to Lord Bessborough every kind of Felicity, and shall always retain a grateful Sense of the many Favours and Civilities his Lordship has conferr’d on him during his Residence in England.
 
Addressed: Lord Bessborough
Endorsed: Dr. Franklin
Addressed: To / The Right honourable Lord Besborough / Cavendish Square
Endorsed: Dr. Franklin.
